Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the RCE filed on 06/06/2022.  
The drawings submitted on 01/25/2022 are acceptable.
Applicant has canceled claims 2-3, 5-6, 8, 10, 13-14, 17, 18, 20, 22, 23, 27-30, 32, 33, 35 and 37.
The applicant has added new claim 38.  No new matter has been introduced.
Claims 1, 4, 7, 9, 11, 12, 15, 16, 19, 21, 24-26, 31, 34, 36 and 38 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, 16, 19, 21, 24 and 36 are rejected under 35 U.S.C. 
102(a)(1) and/or 102(a)(2) as being anticipated by Fenton (US 10,690,643 B2).
In re to claim 12, Fenton discloses an electrical system (i.e. 400, fig. 5, see pr. [0217]), comprising: a housing (i.e. 38, figs. 4 and 5, see pr. [0135-0136]) configured to hold electrical components within an internal volume (i.e. see prs.[0217-0219]); a sensor (i.e. 597, fig. 5, see prs. [0219-0221] and 1125, fig. 11A and 11B, see prs. [[0066-0068]) mounted to the housing (i.e. 38 or lever 1110, fig. 11A and 11B) configured to sense a parameter associated with one or more electrical components during operation (i.e. see prs. [0219-0220]); and a control system (i.e. such as 700, fig. 7, see pr. [0238]) including a communication unit and a data processing unit operable for analyzing the sensed parameter and comparing the sensed parameter to a predetermined minimum or maximum threshold value (i.e. such as see prs. [0174, 0207, 0226, 0296]); at least one access port (i.e. 40, fig. 4, note: not marked on the drawings of fig. 3 and 4, see prs. [0162, 0165-0167]) connected to the housing (i.e. 38, see fig. 4 and 5); and a container removably attached to the access port (i.e. the port 40 is removable from the container or tank 38, see prs. [0166-0167]).
In re to claim 15, Fenton discloses the system (i.e. 400, fig. 5, see pr. [0217]) of claim 12, wherein the sensor (i.e. 579, fig. 5, see pr. 0219-0220]), communication unit and the data processing unit (i.e. 700, fig. 7, see prs. [0129, 0238, 0241-0246]) are positioned within the container (i.e. see the container or body figs. 1 and 2).  
In re to claims 16 and 19, Fenton discloses the system (i.e. 400, fig. 5, see pr. [0217]) of claim 12, wherein the control system is operable to send a warning signal and/or shut down electrical power to the electrical system when sensed parameter exceed a predetermined maximum value or falls below a predetermined minimum value (i.e. the control system 700, fig. 7, see pr. [0129, 0238, 0241-0246]); In re: George Zhang wherein the sensor (i.e. 597, fig. 5) extends into the internal volume of the housing (i.e. 38, fig. 5, see prs. [ [0129, 0238, 0241-0246]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 10,690,643 B2).
In re to claim 25, Fenton discloses a transformer (i.e. 400, fig. 5, see pr. [0217]), comprising: a tank (i.e. 38, figs. 4 and 5) having components including at least one energized coil (i.e. 401/402, see fig. 4, prs. [0134-0136]), a core (i.e. 401, fig. 4) and insulating medium disposed within an internal volume of the tank and a port (i.e. see prs. [0135]); and In re: George Zhang Application No.: 16/459,035Filing Date: July 1, 2019Page 5 of 14at least one sensor (i.e. 597, fig. 5) proximate to the port (i.e. 40/541, figs. 4 and 5, see prs. [0162 and 0219-0221]0 and not in physical contact with the insulating medium (i.e. 36) of the tank (i.e. 38) the sensor operable to obtain a characteristic value of at least one of the components within the internal volume while the at least one coil is energized (i.e. 0150, [0219-0221]).   Except, Fenton fails to explicitly disclose that wherein the port has a transparent cover.  However, Fenton discloses the claimed invention except for the transparent cover.  It would have been an obvious matter of design choice to implement a port with a transparent cover, since applicant has not disclosed that the transparent cover solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a cover that is not transparent.
In re to claim 26, Fenton discloses the transformer (i.e. 400, fig. 5, see pr. [0217]) of claim 25, wherein the tank has a top, bottom and side walls (i.e. 38, see figs. 4 and 5), and the at least one sensor (i.e. 597, fig. 5) is mounted to the exterior of the cover (i.e. exterior of 38, fig. 5, see prs. [0219-0221])  

In re to claims 21, 24 and 36 method claims 21, 24 and 36 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  Therefore, the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claims 1, 4, 7, 9, 11, 31, 34 and 38 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a cover formed from a material configured to permit the at least one sensor to receive a sensed parameter therethrough”.
In re to claim 31, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein at least one access port to the internal volume is provided in a wall of the tank and a container having a tubular body and opposing end walls is attached to the access port”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 4, 7, 9 and 11, claims 4, 7, 9 and 11 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 34 and 38, claims 34 and 38 depend from claim 31, thus are also allowed for the same reasons provided above.  
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839